DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 09/24/20.  Examiner acknowledge that claims 1-15 are pending.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 ln3, “a a plurality” should be --[[a]] a plurality-- for correct sentence structure
Claim 11 ln3, “each of the plurality” should be --said each of the plurality-- to reference the limitation in line 2.
Claim 11 ln10, “each of the plurality” should be --said each of the plurality-- to reference the limitation in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Troxler (US 2014/0265843) in view of Stiles (US 2008/0258899).
Regarding Claim 1, Troxler teaches a trailer lighting activation system (Fig. 1; [0022] “remote light(s) 110 may be attached to an automobile or trailer”) comprising: a vehicle light sensor (Fig. 1: 102) configured to be removably attached ([0023] “An optical receiver may be mounted so as to receive optical radiation directly from the lamp. It may be mounted remotely from the lamp, but in visual contact with the light emission. Optical receiver/sensor may incorporate a lens. In another example, a detector may be placed inside the host light assembly in the lens or socket. Hence, it can be interior to or exterior to the host light assembly”) to a towing vehicle light (Fig. 1: 100), to detect a light output (Fig. 4: 400) of the towing vehicle light, and to provide a vehicle light sensor output signal (Fig. 4: 402) in response to the light output of the towing vehicle light; an ambient light sensor configured to detect an ambient light level and to provide an output signal in response to the ambient light level ([0019] “one or more additional sensors can utilized for differentiating between ambient light and background light”). 
Troxler does not explicitly teach in Fig. 1 a microcontroller coupled to the vehicle light sensor output and to the ambient light sensor and having an output configured to be coupled to and to energize a trailer light and an overcurrent monitor configured to be coupled to the trailer light and to monitor current drawn by the trailer lighting activation system; wherein the microcontroller includes programming instructions for energizing the trailer light in response to the ambient light sensor output signal and the vehicle light sensor output signal.  However, [0021] teaches “Other types of detectors may also be used for determining the lighting state of the host light(s) 100. Other example detectors include, but are not limited to, proximity sensors, magnetic field sensors, Hall effect sensors, infrared sensors, thermal sensors, visual wavelength based sensors, photosensors, cameras, voltage and current sensing devices”; [0029] “IC 2022 may be used to prevent any current draw by the transmitter and other attached circuitry”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Troxler in order to use IC having a processor for determining the operation of the lighting system [0040, Fig. 4] in combination with the ambient light sensed [0038] since such a system can provide additional safety to the drivers on the road [0011, 0039].  Therefore, the subject matter would have been obvious in view of Troxler.
Troxler does not teach a processor for energizing the trailer lights.
Stiles is in the field of vehicle lighting control (abstract) and teaches a processor (Fig. 4: 220) for energizing the trailer lights (Fig. 1: 164, 174, 176).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Troxler with a processor for controlling the light operation as taught by Stiles in order to compared information received from the transmitter and cause the trailer light to output the appropriate light pattern since this would allow others to understand the intend/action of the vehicle’s operator [0038].

Regarding Claim 5, the combination of Troxler and Stiles teach the trailer light activation system of claim 1 wherein the trailer lighting activation system includes a plurality of vehicle light sensors and wherein the microcontroller (Stiles Fig. 4: 220) is configured to detect the number of light sensors (Fig. 1: 165, 166) and to use the light sensor output signals of the plurality of vehicle light sensors to determine a lighting pattern (Stiles [0030] “Such feedback from photo-sensors 166 and photo-sensors 165 may be used by apparatus 100 to alert the operator of towing vehicle 101 to the failure of various components, such as a "burned out" light bulb”; [0038] “while increasing the number of sensors 210 used in array 205, by increasing said sample size, tends to increase the ability of apparatus 100 to distinguish patterns”) of the towing vehicle.

Regarding Claim 6, Troxler teaches a trailer lighting activation system (Fig. 1; [0022] “remote light(s) 110 may be attached to an automobile or trailer”) comprising: a vehicle light sensor (Fig. 1: 102) configured to be removably attached ([0023] “An optical receiver may be mounted so as to receive optical radiation directly from the lamp. It may be mounted remotely from the lamp, but in visual contact with the light emission. Optical receiver/sensor may incorporate a lens. In another example, a detector may be placed inside the host light assembly in the lens or socket. Hence, it can be interior to or exterior to the host light assembly”) to a towing vehicle light (Fig. 1: 100), to detect a light output (Fig. 4: 400) of the towing vehicle light, and to provide a vehicle light sensor output signal (Fig. 4: 402) in response to the light output of the towing vehicle light; an ambient light sensor configured to detect an ambient light level and to provide an output signal in response to the ambient light level ([0019] “one or more additional sensors can utilized for differentiating between ambient light and background light”). 
Troxler does not explicitly teach in Fig. 1 a microcontroller coupled to the vehicle light sensor output and to the ambient light sensor and having an output configured to energize a trailer light; wherein the microcontroller includes programming instructions for energizing the trailer light in response to the ambient light sensor output signal and the vehicle light sensor output signal.  However, [0021] teaches “Other types of detectors may also be used for determining the lighting state of the host light(s) 100. Other example detectors include, but are not limited to, proximity sensors, magnetic field sensors, Hall effect sensors, infrared sensors, thermal sensors, visual wavelength based sensors, photosensors, cameras, voltage and current sensing devices”; [0029] “IC 2022 may be used to prevent any current draw by the transmitter and other attached circuitry”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Troxler in order to use IC having a processor for determining the operation of the lighting system [0040, Fig. 4] in combination with the ambient light sensed [0038] since such a system can provide additional safety to the drivers on the road [0011, 0039].  Therefore, the subject matter would have been obvious in view of Troxler.
Troxler does not teach a processor for energizing the trailer lights.
Stiles is in the field of vehicle lighting control (abstract) and teaches a processor (Fig. 4: 220) for energizing the trailer lights (Fig. 1: 164, 174, 176).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Troxler with a processor for controlling the light operation as taught by Stiles in order to compared information received from the transmitter and cause the trailer light to output the appropriate light pattern since this would allow others to understand the intend/action of the vehicle’s operator [0038].

Regarding Claim 10, the combination of Troxler and Stiles teach the trailer light activation system of claim 6 wherein the trailer lighting activation system includes a plurality of vehicle light sensors and wherein the microcontroller (Stiles Fig. 4: 220) is configured to detect the number of the plurality of vehicle light sensors (Fig. 1: 165, 166) and to use the number and the light sensor output signals of the plurality of vehicle light sensors to determine a lighting pattern (Stiles [0030] “Such feedback from photo-sensors 166 and photo-sensors 165 may be used by apparatus 100 to alert the operator of towing vehicle 101 to the failure of various components, such as a "burned out" light bulb”; [0038] “while increasing the number of sensors 210 used in array 205, by increasing said sample size, tends to increase the ability of apparatus 100 to distinguish patterns”) of the towing vehicle.

Regarding Claim 11, Troxler teaches a method for activating trailer lighting (Fig. 1; [0022] “remote light(s) 110 may be attached to an automobile or trailer”) comprising: attaching each of a plurality of vehicle light sensors (Fig. 1: 102; [0019] “sensor 102, such as a photodiode, may be attached to host lamp or light 100”) to a corresponding towing vehicle light of a plurality of towing vehicle lights (Fig. 1: 100k Fig. 3: 310), wherein each of the plurality of vehicle light sensors is configured to detect a light output (Fig. 4: 400) of the corresponding towing vehicle light and to provide a vehicle light sensor output signal (Fig. 4: output of 400) in response to the light output of the corresponding towing vehicle light, whereby the plurality of vehicle light sensors are configured to provide a plurality of vehicle light sensor output signals (Fig. 4: 402); providing an ambient light sensor configured to detect an ambient light level and to provide an output signal in response to the ambient light level ([0019] “one or more additional sensors can utilized for differentiating between ambient light and background light”).
Troxler does not explicitly teach in Fig. 1 providing a microcontroller coupled to each of the plurality of vehicle light sensors and to the ambient light sensor and having an output coupled to a plurality of trailer lights; and with the microcontroller, generating signals to energize the plurality of trailer lights in response to the ambient light sensor output signal and the plurality of vehicle light sensor output signals.  However, [0021] teaches “Other types of detectors may also be used for determining the lighting state of the host light(s) 100. Other example detectors include, but are not limited to, proximity sensors, magnetic field sensors, Hall effect sensors, infrared sensors, thermal sensors, visual wavelength based sensors, photosensors, cameras, voltage and current sensing devices”; [0029] “IC 2022 may be used to prevent any current draw by the transmitter and other attached circuitry”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Troxler in order to use IC having a processor for determining the operation of the lighting system [0040, Fig. 4] in combination with the ambient light sensed [0038] since such a system can provide additional safety to the drivers on the road [0011, 0039].  Therefore, the subject matter would have been obvious in view of Troxler.
Troxler does not teach a processor for energizing the trailer lights.
Stiles is in the field of vehicle lighting control (abstract) and teaches a processor (Fig. 4: 220) for energizing the trailer lights (Fig. 1: 164, 174, 176).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Troxler with a processor for controlling the light operation as taught by Stiles in order to compared information received from the transmitter and cause the trailer light to output the appropriate light pattern since this would allow others to understand the intend/action of the vehicle’s operator [0038].

Regarding Claim 15, the combination of Troxler and Stiles teach the method of claim 11 further comprising, with the microcontroller (Stiles Fig. 4: 220), detecting the number of the plurality of vehicle light sensors (Stiles Fig. 1: 165, 166), and using the number of the plurality of vehicle light sensors and the plurality of vehicle light sensor output signals to determine a lighting pattern of the towing vehicle (Stiles [0030] “Such feedback from photo-sensors 166 and photo-sensors 165 may be used by apparatus 100 to alert the operator of towing vehicle 101 to the failure of various components, such as a "burned out" light bulb”; [0038] “while increasing the number of sensors 210 used in array 205, by increasing said sample size, tends to increase the ability of apparatus 100 to distinguish patterns”) of the towing vehicle.

Claims 2-4, 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Troxler, Stiles as applied to claims 1, 6 and 11 and further in view of Schofield (US 2002/0167589).
Regarding Claim 2, the combination of Troxler and Stiles teach the trailer light activation system of claim 1 wherein the microcontroller (Stiles Fig. 4: 220) is configured to take a plurality of readings of the ambient light sensor output signal (Stiles Fig. 4: 165, 210; Troxler Fig. 1: 102) and to use the plurality of readings to calculate an ambient light sensor output level.
Troxler and Stiles do not teach calculating an average ambient light output.
Schofield is in the field of vehicle lighting (abstract) and teaches calculating an average ambient light output ([0060] “The ambient light signal would be based upon an average intensity value sensed by all, or a group of, pixels in the image capture device or devices”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Troxler and Stiles with an average calculation as taught by Schofield in order to allow the system to allow the user to adjust a preferred brightness at one ambient light condition since the system can automatically adjust display brightness based on ambient light changes [0060].

Regarding Claim 3, the combination of Troxler and Stiles teach the trailer light activation system of claim 2 wherein the microcontroller is configured to use the ambient light sensor output level to calculate a brake lamp trigger value and to compare the vehicle light sensor output signal to the brake lamp trigger value to determine whether to energize the trailer light (Troxler [0038] “This can be done using 2 sensors, where one is not connected to the host lamp, but is positioned to sense the ambient light. The response of the ambient sensor is subtracted from the response of the lamp detector in real time to detect when the light is on”; Fig. 4: 402; [0036] “the lighting state may be replicated to the remote light(s) 110”).
Troxler and Stiles do not teach calculating an average ambient light output.
Schofield is in the field of vehicle lighting (abstract) and teaches calculating an average ambient light output ([0060] “The ambient light signal would be based upon an average intensity value sensed by all, or a group of, pixels in the image capture device or devices”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Troxler and Stiles with an average calculation as taught by Schofield in order to allow the system to allow the user to adjust a preferred brightness at one ambient light condition since the system can automatically adjust display brightness based on ambient light changes [Schofield 0060] as well as reducing false triggers [Troxler 0038].

Regarding Claim 4, the combination of Troxler and Stiles teach the trailer light activation system of claim 2 wherein the microcontroller is configured to use the ambient light sensor output level to calculate a running lamp trigger value and to compare the vehicle light sensor output signal to the running lamp trigger value to determine whether to energize the trailer light (Troxler [0038] “This can be done using 2 sensors, where one is not connected to the host lamp, but is positioned to sense the ambient light. The response of the ambient sensor is subtracted from the response of the lamp detector in real time to detect when the light is on”; Fig. 4: 402; [0036] “the lighting state may be replicated to the remote light(s) 110”).
Troxler and Stiles do not teach calculating an average ambient light output.
Schofield is in the field of vehicle lighting (abstract) and teaches calculating an average ambient light output ([0060] “The ambient light signal would be based upon an average intensity value sensed by all, or a group of, pixels in the image capture device or devices”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Troxler and Stiles with an average calculation as taught by Schofield in order to allow the system to allow the user to adjust a preferred brightness at one ambient light condition since the system can automatically adjust display brightness based on ambient light changes [Schofield 0060] as well as reducing false triggers [Troxler 0038].

Regarding Claim 7, the combination of Troxler and Stiles teach the trailer light activation system of claim 6 wherein the microcontroller (Stiles Fig. 4: 220) is configured to take a plurality of readings of the ambient light sensor output signal (Stiles Fig. 4: 165, 210; Troxler Fig. 1: 102) and to use the plurality of readings to calculate an ambient light sensor output level.
Troxler and Stiles do not teach calculating an average ambient light output.
Schofield is in the field of vehicle lighting (abstract) and teaches calculating an average ambient light output ([0060] “The ambient light signal would be based upon an average intensity value sensed by all, or a group of, pixels in the image capture device or devices”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Troxler and Stiles with an average calculation as taught by Schofield in order to allow the system to allow the user to adjust a preferred brightness at one ambient light condition since the system can automatically adjust display brightness based on ambient light changes [0060].

Regarding Claim 8, the combination of Troxler and Stiles teach the trailer light activation system of claim 7 wherein the microcontroller is configured to use the ambient light sensor output level to calculate a brake lamp trigger value and to compare the vehicle light sensor output signal to the brake lamp trigger value to determine whether to energize the trailer light (Troxler [0038] “This can be done using 2 sensors, where one is not connected to the host lamp, but is positioned to sense the ambient light. The response of the ambient sensor is subtracted from the response of the lamp detector in real time to detect when the light is on”; Fig. 4: 402; [0036] “the lighting state may be replicated to the remote light(s) 110”).
Troxler and Stiles do not teach calculating an average ambient light output.
Schofield is in the field of vehicle lighting (abstract) and teaches calculating an average ambient light output ([0060] “The ambient light signal would be based upon an average intensity value sensed by all, or a group of, pixels in the image capture device or devices”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Troxler and Stiles with an average calculation as taught by Schofield in order to allow the system to allow the user to adjust a preferred brightness at one ambient light condition since the system can automatically adjust display brightness based on ambient light changes [Schofield 0060] as well as reducing false triggers [Troxler 0038].

Regarding Claim 9, the combination of Troxler and Stiles teach the trailer light activation system of claim 7 wherein the microcontroller is configured to use the ambient light sensor output level to calculate a running lamp trigger value and to compare the vehicle light sensor output signal to the running lamp trigger value to determine whether to energize the trailer light (Troxler [0038] “This can be done using 2 sensors, where one is not connected to the host lamp, but is positioned to sense the ambient light. The response of the ambient sensor is subtracted from the response of the lamp detector in real time to detect when the light is on”; Fig. 4: 402; [0036] “the lighting state may be replicated to the remote light(s) 110”).
Troxler and Stiles do not teach calculating an average ambient light output.
Schofield is in the field of vehicle lighting (abstract) and teaches calculating an average ambient light output ([0060] “The ambient light signal would be based upon an average intensity value sensed by all, or a group of, pixels in the image capture device or devices”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Troxler and Stiles with an average calculation as taught by Schofield in order to allow the system to allow the user to adjust a preferred brightness at one ambient light condition since the system can automatically adjust display brightness based on ambient light changes [Schofield 0060] as well as reducing false triggers [Troxler 0038].

Regarding Claim 12, the combination of Troxler and Stiles teach the method of claim 11 further comprising using the microcontroller (Stiles Fig. 4: 220) to take a plurality of readings of the ambient light sensor output signal (Stiles Fig. 4: 165, 210; Troxler Fig. 1: 102) and to use the plurality of readings to calculate an ambient light sensor output level.
Troxler and Stiles do not teach calculating an average ambient light output.
Schofield is in the field of vehicle lighting (abstract) and teaches calculating an average ambient light output ([0060] “The ambient light signal would be based upon an average intensity value sensed by all, or a group of, pixels in the image capture device or devices”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Troxler and Stiles with an average calculation as taught by Schofield in order to allow the system to allow the user to adjust a preferred brightness at one ambient light condition since the system can automatically adjust display brightness based on ambient light changes [0060].

Regarding Claim 13, the combination of Troxler and Stiles teach the method of claim 12 further comprising, with the microcontroller, using the ambient light sensor output level to calculate a brake lamp trigger value and comparing at least one of the plurality of vehicle light sensor output signals to the brake lamp trigger value to determine whether to energize at least one of the plurality of trailer lights (Troxler [0038] “This can be done using 2 sensors, where one is not connected to the host lamp, but is positioned to sense the ambient light. The response of the ambient sensor is subtracted from the response of the lamp detector in real time to detect when the light is on”; Fig. 4: 402; [0036] “the lighting state may be replicated to the remote light(s) 110”).
Troxler and Stiles do not teach calculating an average ambient light output.
Schofield is in the field of vehicle lighting (abstract) and teaches calculating an average ambient light output ([0060] “The ambient light signal would be based upon an average intensity value sensed by all, or a group of, pixels in the image capture device or devices”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Troxler and Stiles with an average calculation as taught by Schofield in order to allow the system to allow the user to adjust a preferred brightness at one ambient light condition since the system can automatically adjust display brightness based on ambient light changes [Schofield 0060] as well as reducing false triggers [Troxler 0038].

Regarding Claim 14, the combination of Troxler and Stiles teach the method of claim 12 further comprising, with the microcontroller, using the average ambient light sensor output level to calculate a running lamp trigger value and comparing at least one of the plurality of vehicle light sensor output signals to the running lamp trigger value to determine whether to energize at least one of the plurality of trailer lights(Troxler [0038] “This can be done using 2 sensors, where one is not connected to the host lamp, but is positioned to sense the ambient light. The response of the ambient sensor is subtracted from the response of the lamp detector in real time to detect when the light is on”; Fig. 4: 402; [0036] “the lighting state may be replicated to the remote light(s) 110”).
Troxler and Stiles do not teach calculating an average ambient light output.
Schofield is in the field of vehicle lighting (abstract) and teaches calculating an average ambient light output ([0060] “The ambient light signal would be based upon an average intensity value sensed by all, or a group of, pixels in the image capture device or devices”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Troxler and Stiles with an average calculation as taught by Schofield in order to allow the system to allow the user to adjust a preferred brightness at one ambient light condition since the system can automatically adjust display brightness based on ambient light changes [Schofield 0060] as well as reducing false triggers [Troxler 0038].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844